MaRShaul, .J.
(dissenting). I would not disturb the result complained of as to the right of respondent to recover, 'but the amount awarded seems far too large. I do not think we, as an original matter, would make anywhere near so large .an award. It is larger than the precedents justify, larger than the logic of our most recent adjudications will support, ■and has no sound basis in the evidence, as we shall see.
The Code expressly provides a remedy in such cases. Too bad that the wise provision, though appreciated for a time, ■later became confused, as I think, with the ancient idea that *40only where an excessive award is characterized by passion or prejudice should the court interfere because of excessiveness. That was one of the infirmities of the old system which the Code makers attempted to cure in providing, — in addition to the remedy for a finding being contrary to the evidence, which includes being characterized by passion or prejudice, — the remedy for excessiveness only — excessiveness from mere mistake or inadvertence or other cause not involving any actual or constructive ulterior motive. The writer discussed this, subject in Monaghan v. Northwestern F. Co. 140 Wis. 457, 122 N. W. 1066. It is a hopeful sign that this court, in respect to the clause of the Code under consideration, has recently evinced inclination to give effect to it. It is difficult, I confess, to do so fully, in view of the numerous statements, in opinions running back years, out of harmony therewith. But no more difficult than the task of restoring other features, of the Code which has most efficiently and happily been accomplished. Is there any sound reason why a verdict which is plainly too large should not be reduced without basing action in that regard on the jury having been actually or constructively dishonest in the matter, — actuated by some improper motive ? The court has several times answered that in the negative as will be seen in the cases cited in Monaghan, v. Northwestern F. Co., supra. It did so very recently in Willette v. Rhinelander P. Co. 145 Wis. 537, 130 N. W. 853.
The respondent was fifty-eight years old. His expectation of life was about sixteen years. He was an ordinary laborer-earning $1.75 per day. The evidence all goes to show that he will recover so as to be able to do common labor, substantially as before. Yet the jury awarded him $5,000, or equivalent to an annuity of $1.35 per working day as long as he lives. In Willette v. Rhinelander P. Co., supra, the plaintiff' was forty-five years of age. His monthly earnings were more than in this case. His working capacity was impaired nearly as much as respondent’s, but he was not ill so long and did not *41suffer as much. This court cut the award from $4,500 to $2,250. According to tbe logic of that case and settled principles that the recovery should only be adequate to repair pecuniary loss, so far as human judgment, aided by reason and applied to the'evidence, can determine the matter, an award equal to an annuity of two fifths of respondent’s earning power at the time of the injury, or about $2,500, would be as high as this court should leave the recovery. Baxter v. C. & N. W. R. Co. 104 Wis. 307, 80 N. W. 644; Rueping v. C. & N. W. R. Co. 116 Wis. 625, 93 N. W. 843; Willette v. Rhinelander P. Co. 145 Wis. 537, 558, 130 N. W. 853.
I am in favor of reversing the judgment solely on the ground of excessiveness, with the privilege of respondent to take judgment for the less sum indicated.
Barres, J., took no part.